


Exhibit 10.63

 

[ENGLISH TRANSLATION]

 

JOSÉ MANUEL GÓMEZ DEL CAMPO LÓPEZ, ESQ.

ADRIÁN R. ITURBIDE GALINDO, ESQ.

NOTARÍAS ASOCIADAS 136 Y 139

DEL DISTRITO FEDERAL

 

INSTRUMENT No. 53,360

BOOK No. 1696

 

IN MEXICO CITY, FEDERAL DISTRICT, on the 13th day of the month of October of the
year 2006, before me, ADRIÁN ROGELIO ITURBIDE GALINDO, Esq., head of Civil Law
Notary Public’s Office No. 139 in this Federal District, acting by association
agreement in the Notarial Record Book of Civil Law Notary Public’s Office
No. 136 headed by Mr. José Manuel Gómez del Campo López, Esq., appeared on one
part, Mr. LIÉBANO SÁENZ ORTIZ and on the other part, “COMPAÑÍA MINERA DOLORES”,
SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, represented by its attorney-in-fact,
Mr. VÍCTOR GARCÍA JIMÉNEZ.

 

The appearing parties presented to the undersigned Civil Law Notary Public, five
counterparts of a Mining Rights Purchase Agreement dated October 13, 2006,
entered into by and between Mr. LIÉBANO SÁENZ ORTIZ (“SELLER”) and “COMPAÑÍA
MINERA DOLORES”, SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE, herein represented by its
attorney-in-fact Mr. VÍCTOR GARCÍA JIMÉNEZ (“PURCHASER”), with respect to the
existing mining concession on the lot called “UNIFICACIÓN REAL CANANEA”, Title
No. 227,028 with a surface area of one thousand nine hundred [sic] hectares,
zero ares, zero centiares (1920.0000 hectares)  [sic] located in the Madera
Municipality, State of Chihuahua, and that substituted the following mining
concessions:

 

“ALMA DE MARÍA”, Title No. 191,728.

“REAL CANANEA UNO” Title No. 184,982.

“REAL CANANEA” Title No. 184,981.

“SAN JUDAS TADEO” Title No. 184, 983.

“AMPL. REAL CANANEA UNO” Title No. 184,985.

“AMPL. REAL CANANEA DOS”, Title No. 184,986, and

“AMPL. REAL CANANEA”, Title No. 184,984, under the terms and conditions
specified in the same Agreement.

 

The representative of “COMPAÑÍA MINERA DOLORES”, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, stated that he has made certain that the concessions subject matter of
the agreement being ratified are in effect and that its titleholder is up to
date in the performance of its obligations

 

The appearing parties hereby recognize the signatures on such instruments as
their own because they were set with their own hands and RATIFY THE CONTENTS OF
THE FULL DOCUMENT, same documents that were annotated with the pertaining

 

--------------------------------------------------------------------------------


 

certification and of them I return four counterparts to the concerned parties
and I add one counterpart to the appendix of the Notarial Record Book marked
with letter “A” and the number of this instrument.

 

LEGAL CAPACITY

 

Mr. VÍCTOR GARCÍA JIMÉNEZ evidences the powers and authorities conferred upon
him by “COMPAÑÍA MINERA DOLORES” SOCIEDAD ANÓNIMA DE CAPITAL VARIABLE”, with
Legal Instrument 38,590 dated March 10, 1997, witnessed and certified by the
undersigned Notary and recorded in the Notarial Record Book of Civil Law Notary
Public’s Office No. 136 where I act as an Associate and headed by Mr. José
Manuel Gómez del Campo López, Esq., registered in the Public Commercial Registry
in this capital city, under Mercantile Folio No. 220,279, on May 16, 1997,
wherein prior permit from the Ministry of Foreign Affairs (Secretaría de
Relaciones Exteriores), “COMPAÑÍA MINERA DOLORES”, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, domiciled in Mexico City, Federal District, was incorporated with a
99-year duration, with a fixed minimum variable capital of FIFTY THOUSAND
MEXICAN PESOS, National Currency, unlimited maximum amount, including the
foreigner participation clause. From such legal instrument I copy the relevant
text as follows

 

“…….2.        The purpose of the corporation is: I. To purchase, sell, lease,
acquire, transfer, assign, explore, apply for registration of a mining claim,
operate, manage, exploit a mine and process minerals and in general to trade or
do business, in any other manner, with mining enterprises or properties of any
type, and with mines of all kinds of metals, metalloids and non-metallic
minerals, including exploitation of tailings and dumping areas. II. To acquire,
own, lease, assign or transfer, manage and sell all kinds of mining concessions
and applications for mining concessions, licenses, authorizations, franchises,
easements, leases, rights and interests of all kinds and nature, and also the
personal and real property required for the achievement of the purposes of the
corporation. III: To purchase, sell, import, export and in general to do
business and trade with all kinds of metals, metalloids and non-metallic
minerals. IV. To establish, acquire, own, operate and manage mills,
beneficiation plants, plants in general, smelting sites, energy and power
production plants, warehouses, storehouses and in general the real estate,
buildings, establishments, facilities and equipment required, or convenient for
the accomplishment of the corporate purposes. V. To give or take loans, secured
or unsecured, issue bonds, stock, obligations, securities and other negotiable
instruments, with the intervention, if that is the case, of the institutions set
forth in the Law and also to lawfully acquire and trade with all kinds of
merchandise and goods and grant the securities required to achieve the purposes
of the corporation. VI. To provide mining companies, mining/metallurgical
companies and in general industrial and commercial enterprises, with all kinds
of technical, management or supervision services, whether in Mexico or abroad
and to receive such services. VII. In general, to carry out any transactions
arising from or related to the above mentioned corporate purposes and to that
effect to carry out all kinds of commercial and industrial transactions and
execute all kinds of agreements whether of a civil or commercial nature
permitted by the Law. --------24. POWERS AND AUTHORITIES. The Sole Administrator
or the Board of Directors, as the case may be, shall have the following powers
and authorities…… X. In general and without detriment to the preceding powers
and authorities, it shall have all the POWERS AND AUTHORITIES indicated below:
............ b). MANAGE

 

2

--------------------------------------------------------------------------------


 

PROPERTY, with all the general and special powers and authorities that require a
power-of-attorney or a special clause according to the Law, under the terms of
second paragraph of Article 2,554 of the Civil Code in effect for the Federal
District, including any relevant Articles of the Civil Codes of the States of
the Mexican Republic.  c). FOR LITIGATIONS AND COLLECTIONS with all the general
and special powers and authorities that require a special power-of-attorney or
clause according to the Law under the terms of the first paragraph of
Article 2,554 of the Civil Code for the Federal District, including those in
Articles 2,582 and 2,587 of the same Code and any relevant articles of the Civil
Codes of the States of the Mexican Republic.  Without limitation, they shall
have the following powers and authorities, among others: to file and withdraw
all kinds of actions, remedies, litigations and proceedings, even amparo
proceedings; to settle, challenge jurisdiction, receive payments, submit to
arbitration, submit and answer interrogatories, file actions and complaints on
criminal matters and to withdraw them, grant pardons and assist the Attorney
General as coadjutor, demand the performance of all the obligations assumed on
behalf of the principal. The power may be exercised before individuals and
before all kinds of federal or local authorities, whether administrative, labor
or judicial and before the Conciliation and Arbitration Board (Junta de
Conciliación y Arbitraje).

 

………g)…..To confer general or special powers-of-attorney and to revoke
them………..TRANSITORY………2.  By unanimous vote the shareholders’ meeting agreed on
the following:………….D.  Messrs. VÍCTOR GARCÍA JIMÉNEZ, Esq. and ……… are granted
in order for them to exercise it jointly or individually a GENERAL
POWER-OF-ATTORNEY with the powers and authorities referred to in paragraphs b),
c) and f) of Section X (Roman numeral) of Clause 24 of the Bylaws. Also, a
special power-of-attorney is conferred upon them to open bank accounts, draw
checks or designate the person who may draw checks on such accounts, being
empowered to carry out all the actions and sign and collect all the documents
required to achieve the purpose of this power-of-attorney..  ………….”

 

I, THE NOTARY HEREBY CERTIFY AND ATTEST:

 

I.                                         That I identified myself with the
appearing parties as Civil Law Notary Public in the Federal District and let
them know the penalties applicable to those who make misrepresentations.

 

II:                                     That I am well acquainted with the
appearing parties who based on their personal information stated the following:

 

Mr. VÍCTOR GARCÍA JIMÉNEZ, Esq., of Mexican nationality, from this city where he
was born on January 11, 1942, married, attorney-at-law, domiciled at San
Francisco No. 656, Despacho 601, Colonia del Valle, Delegación Benito Juárez,
Código Postal 03100, Distrito Federal. Registered in the Federal Taxpayers’
Registry with No. GAJV-420111-M53.

 

Mr. LIÉBANO SÁENZ ORTIZ, Esq., of Mexican nationality, born in Casas Grandes,
State of Chihuahua, where he was born on July 22, 1949, married under the
separation of property marital system, attorney-at-law and public servant,
domiciled at Gutenberg No. 147, Colonia Anzures, Código Postal No. 11590,
Delegación Miguel Hidalgo, Distrito Federal. Registered in the Federal
Taxpayers’ Registry with No. SAOL-490722-2WA.

 

3

--------------------------------------------------------------------------------


 

III:                                 That to the best of my knowledge the
appearing parties have legal capacity since I did not notice any signs of
natural disability and have not heard that they are subject to civil disability,
adding Mr. Víctor García Jiménez, Esq., that the corporation he represents is
fully qualified and that the representation conferred upon him and whereby he
acts, is in effect in all its terms.

 

IV. That Mr. Víctor García Jiménez, Esq., hereby declares that there is foreign
participation in the company he represents, evidencing such statement with a
Certificate of Temporary Renewal of Registration in the National Registry of
Foreign Investments filed with the Ministry of Economy (Secretaría de Economía)
at its Federal Office in Chihuahua, on June 23, 2007, and that a true copy of
the original document was shown to me and added by me to the appendix of the
Notarial Record Book marked with letter B and the number of this legal
instrument.

 

V.                                     That Mr. Víctor García Jiménez, Esq.,
hereby declares that the company he represents will carry out the registration
of the ratified agreement with the Mining Public Registry (Registro Público de
Minería).

 

VI.                                 That everything listed and inserted truly
agrees with the documents I have been shown and have seen.

 

VII.                             That I informed the appearing parties of the
right they have to personally read this instrument and to have its contents
explained by me.

 

VIII:                         That this instrument was read to the appearing
parties and after I informed them of the value, consequences and legal scope of
its contents they expressed their full comprehension and agreement and signed it
on this date, I HEREBY DEFINITELY AUTHORIZE IMMEDIATELY AFTERWARDS ON THE
INDICATED PLACE AND DATE. I HEREBY ATTEST.

 

SIGNATURES. SIGNATURE OF THE NOTARY. AUTHORIZATION SEAL

DOCUMENTS IN THE APPENDIX.

 

A,                                    DOCUMENT RATIFIED.

 

B.                                      RENEWAL OF REGISTRATION IN THE NATIONAL
REGISTRY OF FOREIGN INVESTMENTS.

 

THIS IS THE SECOND OFFICIAL TRANSCRIPT, THIRD IN ORDER, TAKEN FROM THE ORIGINAL
DOCUMENT THAT I ISSUE FOR “COMPAÑÍA MINERA DOLORES” SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, AS THE INTERESTED PARTY. IT IS PRESENTED IN SIX PAGES THAT HAVE BEEN
DULY COMPARED AND PROTECTED BY KINEGRAMS WITH NUMBERING THAT MAY NOT BE
PROGRESSIVE, ADHERED TO THE OBVERSE OF EACH PAGE AND ALSO NEXT TO MY SIGNATURE
AND SEAL. IT IS AN INTEGRAL PART OF THIS OFFICIAL TRANSCRIPT, SAME DOCUMENT THAT
IS RATIFIED AND THE RENEWAL OF REGISTRATION IN THE NATIONAL REGISTRY OF FOREIGN
INVESTMENTS, IN EIGHT PAGES ATTACHED AT THE END. I HEREBY ATTEST. MEXICO CITY,
FEDERAL DISTRICT, ON THE 18TH OF OCTOBER OF THE YEAR 2006.

 

*        *        *

 

4

--------------------------------------------------------------------------------


 

MINING RIGHTS PURCHASE AGREEMENT ENTERED INTO BY AND BETWEEN MR. LIÉBANO SÁENZ
ORTIZ (HEREINAFTER, “SELLER”), ON ITS OWN RIGHT AND COMPAÑÍA MINERA DOLORES,
S.A. DE C.V. (HEREINAFTER “PURCHASER”), REPRESENTED HEREIN BY ITS ATTORNEY IN
FACT MR. VICTOR GARCÍA JIMÉNEZ, PURSUANT TO THE FOLLOWING RECITALS AND CLAUSES

 

RECITALS

 

I.                                         SELLER declares:

 

a)                                     To be a Mexican citizen, of age, married
by the separation of property system, legally able to be bound and to be holder
of mining concessions;

 

b)                                    That he is the legitimate owner of the
rights deriving from the mining concession existing on the lot (“THE LOT”)
UNIFICACIÓN REAL CANANEA, Title 227028, with a surface area of 1,920.0000
hectares, located in the Municipality of Madera, State of Chihuahua that
replaced the following previous mining concessions:

 

NAME OF THE LOT

 

TITLE No.

ALMA DE MARÍA

 

191728

REAL CANANEA UNO

 

184982

REAL CANANEA

 

184981

SAN JUDAS TADEO

 

184983

AMPL. REAL CANANEA UNO

 

184985

AMPL. REAL CANANEA DOS

 

184986

AMPL. REAL CANANEA

 

184984

 

Copy of the aforementioned Concession Title is attached hereto as Attachment
“A”.

 

c)                                     That with respect to the mining
concession existing on THE LOT, it is up to date in the compliance with its
obligations according to the Mining Law, its Regulations and other applicable
legal provisions. Furthermore, that the rights deriving from such concession are
free from any encumbrance, charge or limitation of title;

 

d)                                    That on March 25, 1994, he entered into an
Exploration, Exploitation and Unilateral Promise to Sell with Minera
Minefinders, S.A. de C. V. (hereinafter “MINERA”), granting to MINERA the rights
to explore and exploit the lots mentioned in Recital I b) above, as well as a
unilateral promise to sell the rights deriving from the mining concessions
existing at that time thereon, should MINERA be willing to purchase them;

 

e)                                     That in an Assignment of Rights Agreement
entered into on July 25, 1997, with his consent, MINERA assigned to Compañía
Minera Dolores, S.A. de C.V. (hereinafter “PURCHASER”) the rights deriving from
the Exploration,

 

5

--------------------------------------------------------------------------------


 

Exploitation and Unilateral Promise to Sell mentioned in the preceding paragraph
d), and that both, MINERA and DOLORES have timely complied with all the
contractual obligations in such Agreements, and

 

f)                                       That on January 27, 2005, with his
consent and signature, MINERA filed the applications to verify the metes, bounds
and perimeters of the aforementioned lots, as well as to correct the pertaining
concession titles and, also requested the unification of all the surface area
covered by such titles. In view thereof, on April 11, 2006, the mining
concession of UNIFICACIÓN REAL DE CANANEA, Title No. 227028 was issued, and

 

g)                                    In view that PURCHASER has formally
notified its wish to exercise its option rights to purchase the rights deriving
from the existing mining concession on THE LOT, to comply with his promise, in
this Agreement he is willing to sell the aforementioned rights to PURCHASER, in
the terms and conditions set forth herein below.

 

II.                                     PURCHASER declares:

 

a)              To be a mining corporation legally established and existing
pursuant to the laws of the Republic of Mexico, legally able to enter into this
agreement and to be the holder of mining concessions;

 

b)             That its attorney in fact, Mr. Víctor García Jiménez is duly
authorized to represent the corporation and to enter into this agreement, and

 

c)              That in accordance with provisions in the Exploration,
Exploitation and Unilateral Promise to Sell Agreement mentioned in sub-paragraph
e) of Recital I above, in its capacity of assignee of the rights deriving from
such Agreement and exercising its option right to purchase, in this agreement is
willing to purchase the rights deriving from the mining concession existing on
THE LOT, in the terms and conditions agreed upon and stated herein below.

 

Pursuant to the preceding Recitals, the parties bind themselves pursuant to the
following:

 

CLAUSES

 

ONE.                                                                   Purchase
of the Mining Concession.  SELLER hereby sells to PURCHASER the rights deriving
from the mining concession existing on THE LOT, at a purchase price of TWENTY
FIVE THOUSAND US DOLLARS (US$25,000.00) plus VAT, payable in cash at the
execution of this Agreement.

 

TWO.                                                              Subrogation of
rights and obligations. By entering into this agreement for the purchase of
rights, PURCHASER substitutes SELLER with respect to all the rights and
obligations held thereby as holder of the rights deriving from the mining
concession existing on THE LOT pursuant to that set forth by the Mining Law, its
Regulations, the Federal Rights Law and other applicable legal provisions.

 

6

--------------------------------------------------------------------------------


 

THREE.                                                     Acceptance of price
and warranty of title. The parties hereby agree that the price paid is the price
of THE LOT mentioned herein, as described, without taking into account its
parts, size or mineral content, and therefore, rescission shall not proceed,
notwithstanding a deficit or surplus may result in its parts, size or content at
the time of surrender. Furthermore, the parties hereby accept all the terms and
conditions in this Agreement and in view of its commercial nature they shall not
presume injury or bad faith.

 

SELLER undertakes to provide warranty of title to PURCHASER.

 

FOUR.                                                           Discovery Fees.
PURCHASER undertakes to pay SELLER as Discovery Fees a two percent (2%) royalty
fee from the net amount of smelting settlements or first-hand purchase invoices
paid to PURCHASER for the sale of mineral extracted from THE LOT, payable once
the commercial production has started at THE LOT, to be paid pursuant to
provisions in this clause.

 

In the event that in the future PURCHASER may transfer THE LOT or the exploiting
rights to third parties, PURCHASER undertakes to obtain a commitment from such
third party to pay to SELLER the royalty mentioned in this Clause, and to ensure
that all subsequent buyers thereof shall pay such royalty to SELLER. Failure to
do so shall cause the party transferring THE LOT or the exploitation rights
without obtaining the commitment of buyer to pay such royalty, to continue
paying such royalty to SELLER.

 

For the purpose of the preceding, it is hereby understood:

 

1.               That PURCHASER or whoever is producing (“PRODUCER”) in THE LOT,
shall be in commercial production when the site or plant is producing at seventy
five per cent (75%) of installed capacity, according to the feasibility survey,
for a three month period.

 

2.               “The two percent (2%) royalty of the net amount of smelting
settlements or first-hand purchase invoices paid to PURCHASER for the sale of
mineral extracted from THE LOT” shall mean: the net amount directly received by
PURCHASER, or if applicable, PRODUCER, for the sale of mineral, ore concentrates
or any other type of product obtained from THE LOT, and sent to the smelting or
refining site, or to any other buyer of the mineral after deducting smelting or
refining expenses, pertaining rates and all and every expenses incurred by the
buyer of the mineral and ore concentrates, deducting all the expenses incurred
for transporting them to the smelting or refining sites, and also deducting
arbitration expenses incurred by PURCHASER or PRODUCER. The milling,
concentration and transportation costs from the mine to the mill, and the
mineral extraction costs shall not be deducted when estimating the final amount
of the royalty.

 

3.               The payment of the royalty to SELLER by PURCHASER or PRODUCER
shall be made within forty five (45) days following the date of termination of
every quarter, attaching to such payment the financial statements of the
transactions carried out by PURCHASER or PRODUCER in THE LOT. Within ninety (90)
days following the closing of the fiscal year of PURCHASER or PRODUCER, in which
year royalties had been paid to SELLER, all the accounting records

 

7

--------------------------------------------------------------------------------


 

related [illegible] to royalty payment for that year shall be audited by a
competent auditor. In the event of a difference, such amount shall be
immediately paid to SELLER. A copy of the Audit shall be delivered to SELLER
within thirty (30) days following the end of the aforementioned ninety (90) day
term.

 

4.               Every annual audit shall be final and shall not be subject to
adjustments or changes unless SELLER gives PURCHASER or PRODUCER detailed
exceptions within six (6) months following the date SELLER receives such report.
SELLER or its representatives duly authorized in writing shall have the right,
on their own account, to review the books and records of PURCHASER or PRODUCER.
The audit shall be carried out by a renowned independent Auditor or Public
Accountant. PURCHASER or PRODUCER shall have the right to condition the access
to its books and records asking the auditor to undertake in writing to keep all
the information strictly confidential and to use it solely for the purposes of
the audit and to solve any dispute related to the report.

 

5.               A copy of the Audit report requested by SELLER shall be
delivered to PURCHASER or PRODUCER at the completion of the audit, and any
difference between the amount paid by PURCHASER or PRODUCER and the amount that
should have been paid according to the report of the Audit commissioned by
SELLER, shall be immediately paid thereto. In the event such difference is for
the benefit of SELLER and exceeds (five percent) 5% of the amount originally
paid by PURCHASER or PRODUCER, PURCHASER or PRODUCER shall pay the total cost of
the Audit commissioned by SELLER.

 

6.               Under the terms of this agreement, no accounting error or
agreement interpretation error shall be the basis to claim a breach of
contractual or similar obligations, or reason to claim payment of damages or
liquidated damages, or for the termination or rescission of the agreement or of
the rights, or restitution of property acquired thereby and owned by PURCHASER
or PRODUCER.

 

FIVE.                                                                  Fees,
rights, taxes and expenses. All fees, rights, taxes and expenses resulting from
the execution of this agreement shall be paid by PURCHASER, but not the taxes
resulting on the income obtained by SELLER which shall be paid by SELLER.

 

SIX.                                                                       
Surrender of THE LOT. SELLER shall transfer to PURCHASER the ownership and title
of THE LOT at the time of execution of this agreement. Consequently, from that
moment, PURCHASER may use THE LOT at will, performing any exploration,
exploitation and development works it may deem convenient.

 

SEVEN.                                                     Full agreement of the
parties. This Agreement encompasses the full agreement of the parties with
respect to its purpose. Therefore, this Agreement supersedes and cancels any
other agreement or letter of intent executed before this Agreement with respect
to the same purpose. Furthermore, the parties acknowledge that in view that this
agreement is of a commercial nature, there is no injury or fraud from any of the
parties.

 

8

--------------------------------------------------------------------------------


 

This agreement shall bind in all of its terms and conditions to the heirs,
assignees and successors of the parties.

 

The parties agree to ratify this agreement before Notary Public or Public
Commercial Attestor and to record it at the Public Registry of Mining pursuant
to provisions in the Mining Law and its Regulations.

 

EIGHT.                                                        Applicable Law and
Courts. For everything not expressly provided for in this Agreement, the parties
submit to the legal provisions applicable in Mexico City, Federal District,
specifically to the Mining Law, its Regulations, the Federal Law of Duties, the
Code of Commerce and the Federal Civil Code, agreeing to submit in the event of
any dispute to the jurisdiction of the competent courts in Mexico City, Federal
District, waiving the jurisdiction of any other court they may correspond in
view of their current or future domicile.

 

This Agreement is signed in four counterparts in Mexico City, Federal District,
on September     , 2006.

 

SELLER

 

PURCHASER

 

 

COMPAÑÍA MINERA DOLORES, S.A. DE C.V.

 

 

 

[Illegible signature]

 

[Illegible signature]

Liébano Saenz Ortiz

 

Víctor García Jiménez

 

9

--------------------------------------------------------------------------------

 

I, ADRIAN ROGELIO ITURBIDE GALINDO, NOTARY PUBLIC NUMBER ONE HUNDRED AND THIRTY
NINE IN AND FOR THE FEDERAL DISTRICT HEREBY CERTIFY: That in Instrument Number
53,360, dated October 13, 2006, drafted in the Notarial Record Book of Notary
Public Office Number 136, in which I act as Associate, and the Holder thereof is
José Manuel Gómez del Campo López on this date Mr. VÍCTOR GARCÍA JIMÉNEZ,
attorney in fact of COMPAÑÍA MINERA DOLORES, SOCIEDAD ANÓNIMA DE CAPITAL
VARIABLE, whose capacity was duly substantiated in such instrument, and
Mr. LIEBANO SAENZ ORTIZ, on its own right, both of whom I know and have legal
capacity, acknowledged as theirs the signatures below, since they are their hand
and they ratify such document in all of its parts, signing again for the record.
I HEREBY CERTIFY. Mexico City, Federal District, October 13, 2006.

 

 

[Illegible signature]

LIÉBANO SAENZ ORTIZ

 

 

[Illegible signature]

COMPAÑÍA MINERA DOLORES, SOCIEDAD

ANONIMA DE CAPITAL VARIABLE, REPRESENTED

HEREIN BY MR. VICTOR GARCIA JIMENEZ

 

 

[Illegible signature]

ADRIAN ROGELIO ITURBIDE GALINDO, Esq.

NOTARY PUBLIC 139 IN AND FOR THE FEDERAL DISTRICT

 

*       *       *

 

10

--------------------------------------------------------------------------------


 

[MEXICAN EMBLEM]

MINISTRY OF THE ECONOMY

 

GENERAL DIRECTORSHIP OF MINES

PUBLIC REGISTRY OF MINING

 

642/2006

 

Recorded under number 196, page 12 obverse of volume 20 of the Book of MINING
DEEDS, AGREEMENTS AND CONTRACTS of the Public Registry of Mining. It is hereby
advised that in addition to the consideration set forth for the purchase,
purchaser undertakes to pay a 2% royalty on the net amount of smelting
settlements or purchase invoices, as a discovery fee, according to provisions in
clause four herein. Furthermore, it is hereby advised that in this agreement
Compañía Minera Dolores, S.A. de C.V., exercises the purchase option right it
had deriving from the exploration and exploitation agreement with purchase
option dated March 25, 1994, recorded under number 148 of volume 1 in this same
book.

 

Mexico City, Federal District, November 30, 2006.

 

 

RECORDER

 

[Illegible signature]

MA.  OLGA GALLARDO MONTOYA

 

[SEAL IMPRINT WITH THE MEXICAN EMBLEM, READING:]

 

MINISTRY OF THE ECONOMY, GENERAL DIRECTORSHIP OF MINES

MEXICO CITY, FEDERAL DISTRICT

 

*       *       *

 

11

--------------------------------------------------------------------------------


 

[ON PAGE 26, AFTER THE ASSIGNMENT AGREEMENT]

 

I, JORGE ANTONIO FRANCOZ GARATE, NOTARY PUBLIC NUMBER FORTY IN AND FOR THE STATE
OF MEXICO

 

I HEREBY CERTIFY AND ATTEST

 

THAT MR. LIEBANO SAENZ ORTIZ APPEARED BEFORE ME, ON HIS OWN RIGHT AND
SUBSTANTIATED HIS IDENTITY, AND I CONSIDER HIM WITH LEGAL CAPACITY FOR THIS ACT,
AND BEFORE ME HE SIGNED THIS ASSIGNMENT OF RIGHTS AGREEMENT CONSISTING OF THREE
PAGES WRITTEN ONLY ON THE OBVERSE, AND ITS PERTAINING TRANSLATION INTO ENGLISH,
AND THE APOSTILLE ISSUED BY THE STATE OF NEVADA, UNITED STATES OF AMERICA, WITH
RESPECT TO THE SIGNATURE OF NOTARY PUBLIC MICHEL J. MORRISON, WHO BEFORE THIS
ACT RATIFIED IN THE AFOREMENTIONED AGREEMENT THE SIGNATURE OF MARK KUCHER.

 

THIS IS SPREAD UPON THE RECORD IN INSTRUMENT NUMBER 39,014, VOLUMEN 1077, DATED
MARCH 28, 2007, DRAFTED IN THE NOTARIAL RECORD BOOK UNDER MY CUSTODY. I HEREBY
CERTIFY.

 

 

[Illegible signature]

 

 

[SEAL IMPRINT WITH THE MEXICAN EMBLEM READING:]

 

JORGE ANTONIO FRANCOZ GARATE, NOTARY OFFICE NUMBER 40 IN AND FOR THE STATE OF
MEXICO, NAUCALPAN.

 

*       *       *

 

12

--------------------------------------------------------------------------------
